Citation Nr: 0022341	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  93-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right kidney 
cyst, claimed as secondary to radiation exposure.

2.  Entitlement to service connection for a left ear skin 
disorder, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

In a June 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for a right kidney cyst and a left earlobe actinic 
keratosis, each claimed as secondary to radiation exposure, 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) for additional development of the record.  A review of 
the record reflects that the requested development has been 
completed to the extent possible.  Thus, the case has now 
been returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The record is silent for competent medical evidence of a 
diagnosis of cancer of the kidney.

2.  Competent medical evidence of a nexus between a right 
kidney disorder and an incident of service, including 
exposure to radiation, has not been presented.  

3.  Medical evidence of record reflects assessments of skin 
cancer on the left ear in 1981.  

4.  A December 1994 VA skin examiner noted a diagnosis of a 
history of squamous cell carcinoma and noted that the veteran 
had reported similar skin problems dating back to the time he 
was in the service.

5.  Skin cancer is a radiogenic disease listed in 38 C.F.R. 
§ 3.311(b)(2).

6.  The record reflects exposure to radiation during service.  

7.  Skin cancer may not be disassociated from service.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right kidney disorder, claimed as secondary to radiation 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Skin cancer of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303. 3.311(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect the veteran served overseas 
from May 1945 to September 1946.  The veteran received the 
Asiatic Pacific Campaign Medal, the Philippine Liberation 
Ribbon with a Bronze Star, the World War II Victory Medal, 
and the Army of Occupation Medal.  

A report of physical examination prior to discharge or 
release from active duty dated in October 1946 is silent for 
any defects, diagnoses, or complaints related to the kidneys 
or the skin.

Upon VA examination dated in August 1972, diagnoses of 
obesity, pyuria, shell fragment wound to the right thigh, and 
chronic lumbar strain were noted.  The report is silent for 
complaints related to the kidneys or skin.

Private treatment records dated in February 1981 reflect a 
diagnosis of  "probable squamous cell carcinoma skin left 
ear."  A March 1981 statement from the veteran's private 
physician notes that he had a skin lesion on the left ear 
which could be an early carcinoma.  

A May 1981 VA treatment record reflects the veteran underwent 
a shave biopsy of a skin lesion on the left ear.  Probable 
basal cell carcinoma at the base was noted.  A VA record 
dated in June 1981 reflects a diagnosis of actinic keratosis 
underlying a cutaneous horn.  It was noted the underlying 
dermis demonstrated evidence of solar damage.  An October 
1987 VA treatment record reflects a finding of a cystic 
appearing right renal mass.  A November 1987 pathology report 
notes rare cells were present in the right renal cyst, but it 
was negative for malignancy.  A renal ultrasound dated in 
January 1989 noted no new abnormalities.  Additional VA 
treatment records dated from 1987 to 1990 reflect treatment 
for diabetes and probable chronic prostatitis.

In an October 1991 statement, the veteran reported that he 
served in the area of Hiroshima and Nagasaki, Japan, within 
one week of the detonation of the atomic bomb.  He stated 
that his mission was to obtain and destroy weapons.  He 
reported that he was a Private First Class with the 19th 
Infantry Regiment, 24th Division, and they were the first to 
land at Matsuana Shikoka, Japan.  

VA treatment records dated from 1992 to 1994 reflect an 
impression of a mass lesion in the right kidney upon renal 
ultrasound in March 1993.  It was noted that it did not 
represent a simple cyst.  It was also noted that if the 
veteran's prior ultrasounds showed no evidence of change over 
an acceptable period of time, further work-up might not be 
necessary.  Additional clinical records note the veteran had 
radiation exposure.  

Upon VA skin examination dated in December 1994, it was noted 
the veteran had a history of lesions on his skin that would 
scab, crust, and peel off intermittently, several of which 
had been treated with liquid nitrogen.  It was noted that a 
skin cancer had previously been removed from the left ear.  
Physical examination revealed numerous flesh-colored papules 
on the neck, a healing scabbed papule on the right upper lip, 
keratotic erythematous papules located on the left forearm 
and the superior portion of both helices.  Assessments of 
multiple actinic keratoses, history of squamous cell 
carcinoma, multiple skin tags, and probable herpes simplex 
type I were noted.  The examiner noted the veteran reported 
having similar problems dating back to the time he was in the 
service.  

Upon VA general medical examination dated in November 1994, 
the examiner noted relevant diagnoses of a genitourinary 
disorder and skin cancer.  

Upon VA examination of the kidneys dated in December 1994, 
the examiner noted no calculi, no stones, and no indication 
of infection.  Prostate examination was noted as normal.  A 
diagnosis of a mass lesion on the right kidney was noted.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

However, service connection for a disease that is claimed to 
be due to radiation exposure during service can be 
established by three different methods.  First, by submitting 
evidence that the disease is one of the 15 types of cancer 
that are presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. §  
3.309(d) (1999); second, by submitting evidence that the 
disease is one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2) that are service connected if sufficient 
radiation exposure is shown; and third, by direct service 
connection.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

The fifteen cancers presumptively service connected in 
accordance with 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) include leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancrease, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  For purposes of this section, 
the term "urinary tract" means the kidneys, renal pelves, 
ureters, urinary bladder, and urethra.  See 38 C.F.R. 
§ 3.309(d).

Radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2) include 
all forms of leukemia except chronic lymphatic (lymphocytic 
leukemia); thyroid cancer; breast cancer; lung cancer; bone 
cancer; liver cancer; skin cancer; esophageal cancer; stomach 
cancer; colon cancer; pancreatic cancer; kidney cancer; 
urinary bladder cancer; salivary gland cancer; multiple 
myeloma posterior subcapsular cataracts; non-malignant 
thyroid nodular disease; ovarian cancer; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  See 38 C.F.R. § 3.311(b)(2).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

In regard to the claim of entitlement to service connection 
for a right kidney disorder, claimed as secondary to 
radiation exposure, the disease which the appellant claims is 
due to the veteran's radiation exposure is not one of the 15 
cancers presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309.  The record is 
silent for any medical evidence of a diagnosis of cancer of 
the kidney.  A November 1987 VA pathology report noted the 
right renal mass was negative for malignancy.  Therefore 
service connection cannot be established under the first 
method. 

In regards to direct service connection, there is no 
assertion by the veteran that his right kidney disorder was 
present during service or manifest to a compensable degree 
within one year after service.  The veteran's October 1946 
separation physical is silent for any complaints or diagnoses 
related to the kidneys.  Additionally, there is no competent 
medical evidence of record suggesting a nexus between the 
veteran's right kidney disorder and any incident of service, 
including exposure to radiation.  Therefore, a well-grounded 
claim of entitlement to service connection on a direct basis 
has not been presented.  See 38 C.F.R. § 3.303.

The remaining method of establishing service connection is to 
satisfy the criteria found in 38 C.F.R. § 3.311(b)(2).  
Cancer of the kidney is one of the radiogenic diseases 
enumerated in this regulation.  However, as previously noted 
the record is silent for any competent medical evidence of a 
diagnosis of cancer of the kidney and a November 1987 VA 
pathology report noted the right renal cyst was negative for 
malignancy.  Thus the claim for service connection for a 
right kidney disorder due to radiation exposure is supported 
solely by the contentions of the veteran.  While the veteran 
may believe his kidney disorder was the result of exposure to 
ionizing radiation, as a lay person he is not qualified to 
offer a medical opinion.  Grottveit, 5 Vet. App. at 93.  

Therefore, in the absence of any medical evidence providing a 
nexus between the veteran's right kidney disorder and his 
exposure to radiation in service, or any other incident of 
service, the veteran's claim of entitlement to service 
connection for a right kidney disorder must be denied as not 
well-grounded.  

The Board notes that in an August 2000 written argument, the 
veteran's representative maintained that a remand was 
required for complete compliance with the directives of the 
Board's June 1997 remand.  However, the Board notes that this 
claim was remanded additional development deemed necessary at 
that time to fulfill VA's duty to assist the veteran under 
38 U.S.C.A. § 5107(a).  The Board also notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") decision in Stegall v. 
West, 11 Vet. App. 268 (1998), held that a remand in an 
appeal involving a well-grounded claim created the right to 
compliance with the remand order.  Despite the fact that the 
Board previously remanded this claim, the law is well 
established that VA has no duty to assist a claimant under 
38 U.S.C.A. § 5107(a) unless and until he has presented a 
well-grounded claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Morton v. Brown, 12 Vet. App. 477 (1999).  In 
light of the Board's conclusion herein that this claim is not 
well grounded, no duty to assist the veteran exists at this 
time.  Accordingly, any failure by the RO to fully comply 
with the directives of the Board's June 1997 remand does not 
require further action prior to the issuance of this 
decision.  See also Roberts v. West, 
13 Vet. App. 185, 189 (1999).

In regard to the claim of entitlement to service connection 
for a left earlobe skin lesion, skin cancer is one of the 
radiogenic diseases enumerated in 38 C.F.R. § 3.311(b)(2).  
VA treatment records dated in 1981 reflect findings of basal 
cell carcinoma and the December 1994 VA skin examination 
noted multiple actinic keratoses as well as a history of 
squamous cell carcinoma.  The Board acknowledges that 
absolute certainty as to the determination of skin cancer is 
lacking as there is no pathology report of record; however, 
the veteran's statements regarding this issue have been 
consistent and the medical evidence does not contradict the 
existence of skin cancer on the left earlobe in 1981.  The 
record further reflects exposure to radiation during service.  
Additionally, the December 1994 VA examiner noted, in 
response to the question of service connection, that the 
veteran had reported similar skin problems dating back to the 
time he was in service.  Thus, the Board is unable to 
conclude that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, entitlement to service 
connection for skin cancer is warranted.  




ORDER

Entitlement to service connection for a right kidney 
disorder, claimed as secondary to radiation exposure, is 
denied.

Entitlement to service connection for skin cancer of the left 
ear is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
- 10 -


- 8 -


